NUMBER 13-21-00121-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


CITY OF HOUSTON,
SYLVESTER TURNER, MAYOR,
AND CAROL HADDOCK,
DIRECTOR OF PUBLIC WORKS,                                                 Appellants,

                                                v.

MYRIAD APARTMENTS ASSOCIATES
D/B/A MYRIAD APARTMENTS,                                                     Appellee.


                    On appeal from the 80th District Court
                          of Harris County, Texas.



                          ORDER OF ABATEMENT
             Before Justices Benavides, Longoria and Tijerina
                            Order Per Curiam

      The case is before the Court on a second agreed motion to abate the appeal to

allow the parties the opportunity to engage in ongoing settlement negotiations.
      The Court, having examined and fully considered the documents on file and the

unopposed motion to abate, is of the opinion that the second agreed motion to abate

appeal pending settlement should be granted. The second agreed motion to abate the

appeal pending settlement is GRANTED.

      The Court directs appellants to file, on or before January 14, 2022, either (1) a

motion to reinstate the appeal, accompanied by appellants’ brief in this matter, or (2) a

motion to dismiss the appeal pursuant to settlement.

                                                             PER CURIAM


Delivered and filed on the
22nd day of November, 2021.




                                           2